DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7 and 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “ the elastic strip configured to be in at least one of a tense state, an elastic state wherein the elastic strip is fully extended, and a forming state wherein the elastic strip is shaped in an opposite direction to the tense state”. This limitation is indefinite because it encompasses the possibility of the elastic strip being in all three states at once which is not supposed by the disclosure. Examiner suggests amending the claim to recite -- the elastic strip has a a tense state, an elastic state 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “the elastic strip configured to be in at least one of a tense state, an elastic state wherein the elastic strip is fully extended, and a forming state wherein the elastic strip is shaped in an opposite direction to the tense state”, and the claim also recites “wherein upon release, the elastic strip is configured to snap back from the tense state through the elastic state and to the forming state” which is the narrower statement of the range/limitation because it requires the elastic strip to pass through all three states (not just one like recited in the broader limitation).  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Examiner notes this issue will be addressed by amending the claim as examiner suggested above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ethelfeld (20060142698) in view of Flaherty (20020123740).


As to claim 1, Ethelfeld discloses: A device (device of figures 10A-10D) comprising: an elastic strip (464) with a first fixed end (end fixed to 430) and a second movable end (end attached to 463), the elastic strip configured to be in at least one of a tense state (figure 10B), an elastic state (figure 10D) wherein the elastic strip is fully extended (see figure 10C), and a forming state wherein the elastic strip is shaped in an opposite direction to the tense state (see figure 10D, annotated figure below and explanation below); a release mechanism (455) configured to maintain the elastic strip in the tense state wherein the elastic strip is shaped beyond its fully extended length when the release mechanism is in a holding state (see figure 10A-10B), and configured to release the elastic strip when in a release state (see figure 10C-10D); wherein upon release, the elastic strip is configured to snap back from the tense state through the elastic state and to the forming state (see figures 10A-10D); a needle path (path defined by 425) with a first bend (see figure 10B); a needle (461, see paragraph 0025) located in the needle path and attached to the second movable end (see figure 10B), the needle configured to traverse a first portion of the needle path when the elastic strip is in the elastic state (see figures 10C-10D); and a cannula (451) located in the needle path and configured to traverse a second portion of the needle path when the needle traverses the first portion of the needle path (see figures 10B-10D). Examiner notes the spring 
Ethelfeld fails to directly disclose the needle being rigid.  
In the same field of endeavor, namely medical needle advancing devices, Flaherty teaches that using a rigid needle (704, paragraph 0068) in angled needle procedures is well known. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the needle of Ethelfield that allows the device to both pierce tissue and deliver fluids, for the rigid needle of Flaherty since these needle mechanisms perform the same function of piercing and delivering fluid. Simply substituting one needle means for another would yield the predicable result of allowing a user to pierce tissue and delivery media to a target site. See MPEP 2143.

    PNG
    media_image1.png
    539
    760
    media_image1.png
    Greyscale

As to claim 2, the combination of Ethefeld and Flaherty discloses the invention of claim 1, the combination further discloses: wherein the elastic strip is in a V-shape when in the tense state (see explanation below). Examiner notes the strip is seen to consist of many v, shaped curves when in the tense state (see figure 10B of Ethefeld)

As to claim 4, the combination of Ethefeld and Flaherty discloses the invention of claim 1, the combination further discloses an activation mechanism, the activation mechanism (431, releases 455 see paragraph 0080 of Ethefeld) configured to activate the release mechanism (paragraph 0080 of Ethefeld).

As to claim 5, the combination of Ethefeld and Flaherty discloses the invention of claim 4, the combination further discloses wherein the activation mechanism is at least one of electronic and mechanical (mechanical because it uses no electronic components to control its movement, see figures 10A-10D of Ethefeld).

As to claim 6, the combination of Ethefeld and Flaherty discloses the invention of claim 1, the combination further discloses: wherein the release mechanism is at least one of electronic and mechanical (mechanical because it uses no electronic components to control its movement, see figures 10A-10D of Ethefeld).

As to claim 7, the combination of Ethefeld and Flaherty discloses the invention of claim 1, the combination further discloses: wherein the release mechanism is at least one of a hook, a stopper, and a pincher (455 is a catch which is seen as a hook or pincer, see paragraph 0080 of Ethefeld).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ethelfeld (20060142698) and Flaherty (20020123740) as applied to claim 1, further in view of Imran (5,281,218).

As to claim 9, the combination of Ethefeld and Flaherty discloses the invention of claim 1, the combination fails to directly disclose: wherein the elastic strip comprises at least one of Ni-Ti, Cu-Al-Ni, Fe-Mn-Si, Cu-Zn-Al, and Cu-Al-Ni.
In the same field of endeavor namely spring activated piercing devices, Imhan disclose its well-known to make a spring out of Nitinol (col 3 lines 45-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the spring mechanism of Ethelfield that allows the device to advance a piercing device, for the nitinol spring 

As to claim 10, the combination of Ethefeld and Flaherty discloses the invention of claim 1, the combination fails to directly disclose: wherein the elastic strip is a shape- memory alloy.
In the same field of endeavor namely spring activated piercing devices, Imhan disclose its well-known to make a spring out of Nitinol (col 3 lines 45-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the spring mechanism of Ethelfield that allows the device to advance a piercing device, for the nitinol spring mechanism of Imran since these mechanisms perform the same function of advancing a piercing member. Simply substituting one spring mechanism for another would yield the predicable result of allowing a user to advance a tissue piercing device at a target site. See MPEP 2143. Examiner notes nitinol is a shape memory alloy.

Response to Arguments
Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive. As to the arguments regarding the coil spring of Ethelfeld being a conventional coil spring that is not configured to be in at least one of the three states now required in claim 1, examiner disagrees. The coil spring is fully structured to be in . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771